Appeal from a judgment of the Niagara County Court (Sara S. Sperrazza, J.), rendered September 7, 2011. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see gener*1224ally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge to the severity of the sentence (see id. at 255-256; People v Scott, 272 AD2d 783, 784 [2000]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, the sentence is not unduly harsh or severe. Present—Scudder, EJ., Fahey, Lindley, Valentino and Martoche, JJ.